Citation Nr: 1521809	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-34 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to higher initial disability ratings for posttraumatic stress disorder (PTSD), including the propriety of a reduction from an initial disability rating of 50 percent to 30 percent effective from July 1, 2015.

2.  Entitlement to a disability rating higher than 10 percent for residuals, fracture, ununited right carpal navicular bone.

3.  Entitlement to a compensable disability rating for hearing loss.

4.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paul Bradley, Accredited Agent


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO granted the Veteran service connection for PTSD, assigning an initial 50 percent disability rating, and denied his claims for increased ratings for his service-connected right wrist disorder and hearing loss.  During the course of the appeal, the RO issued a rating decision in April 2015 in which it reduced the evaluation for the Veteran's PTSD from 50 percent to 30 percent, effective from July 1, 2015.  As the claims on appeal include the question of the initial rating assigned for the Veteran's service-connected PTSD, the question of the propriety of the reduction of that evaluation from 50 percent to 30 percent from July 1, 2015, is thus properly before the Board.

The Board further notes that the Veteran has indicated on multiple occasions, including in a May 2012 letter, that he is unable to work due to his service-connected PTSD, right wrist disorder, and hearing loss.  The RO issued a rating decision in September 2012 in which it denied the Veteran's claim for entitlement to a TDIU.  The Veteran did not appeal that decision.  Regardless, the United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part of the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board will address that question as part of the case on appeal.


FINDINGS OF FACT

1.  Evidence available at the time of the RO's June 2014 proposed rating reduction and the April 2015 rating decision enacting the reduction did not reflect improvement in the Veteran's service-connected PTSD; there was no clear showing that symptoms had improved such that he no longer meets the criteria for a 50 percent rating.

2.  For the entirety of the appeal period, the Veteran's PTSD has been manifested by disturbances of motivation and mood, irritability, sleep disturbance, anger, and feelings of detachment and estrangement that approximate occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's service-connected residuals, fracture, ununited right carpal navicular bone are manifested by pain, stiffness, weakness, and difficulty gripping; no ankylosis of the wrist has been demonstrated.

4.  The Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to auditory acuity no worse than Level I in the right ear and Level III in the left ear.

5.  The Veteran does not meet the schedular criteria for TDIU and is not precluded from participating in substantially gainful employment due to his service-connected disabilities.






CONCLUSIONS OF LAW

1.  The reduction of the 50 percent disability rating to a 30 percent disability rating for service-connected PTSD was not proper.  38 U.S.C.A. §§ 1155, 5103, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  

3.  The criteria for a disability rating higher than 10 percent for residuals, fracture, ununited right carpal navicular bone have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5214, 5215 (2014).

4.  The criteria for a compensable disability rating for service-connected hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

5.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action needed to render a decision has been accomplished.  In this respect, through July 2011 and August 2011 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the July 2011 and August 2011 notice letters.

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  In that connection, the Veteran was provided VA examinations in August 2011, September 2011, June 2012, July 2012, June 2014, and November 2014; reports of those examinations have been associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and reflect that the examiners conducted full psychological, physical, and audiological examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his appeal.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has found that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where a service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Additionally, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A.  PTSD

The Board turns, as an initial matter, to the reduction of the rating for the Veteran's service-connected PTSD.  A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344 (2014).  The Court has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2014); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, it must be determined not only that an improvement in a disability has occurred, but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).

In essence, the law requires that the service-connected disability must have demonstrated improvement in order for an assigned rating to be reduced.  In order for a rating reduction to be properly effected, there must be appropriate notice of the proposed reduction, and the reduction must be supported by the evidence of record.  As noted above, 38 C.F.R. § 3.105(e) requires the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal.  The appellant must be notified at his last address of record, and be provided 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.

In this case, the Veteran was informed of the proposed reduction in a June 2014 letter.  In the enclosed June 2014 rating decision, he was provided the material facts taken from a June 2014 VA medical examination report.  The rationale for the proposed rating reduction was explained.  The Veteran was further informed that he could present evidence and that he was entitled to a hearing.  He was afforded 60 days to respond but did not submit a response to the proposed reduction.  Thereafter, the RO promulgated a rating decision in April 2015 implementing the proposed reduction, effective July 1, 2015.

Based on this history, the Board finds that the Veteran was properly notified of the proposed rating reduction, in conformity with the provisions of 38 C.F.R. § 3.105(e).  As to this issue, then, the RO properly applied the regulations concerning the procedure for notification of reductions in ratings.  The question that remains is whether the RO correctly applied the substantive law and regulations regarding the reduction.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, 7 Vet. App. 320 (1995).

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).

The Veteran was awarded service connection for PTSD by rating action dated in October 2011, at which time an initial 50 percent disability rating was assigned.  At the time of the October 2011 rating decision, the evidence of record included VA examination conducted in September 2011.  At that VA examination, the Veteran reported experiencing recurrent and distressing recollections of his in-service stressors, as well as recurrent nightmares and feeling of re-living the stressful events.  He reported problems with sleep, irritability, and hypervigilance, as well as feelings of detachment and markedly diminished interest in significant activities.  The examiner noted a restricted range of affect, as well as depressed mood, anxiety, and disturbances of motivation and mood.  The Veteran reported that he had been divorced three times but had been married to his current wife for 17 years.  He also stated that he had been a truck driver for 17 years until his retirement.  The examiner found the Veteran's symptoms to cause occupational and social impairment with reduced reliability and productivity and assigned the Veteran a diagnosis of PTSD, with a Global Assessment of Functioning (GAF) score of 65.  

The Veteran underwent additional VA examination in June 2012 and June 2014.  At the June 2012 examination, the Veteran reported ongoing good relationships with his wife, children, and grandchildren, although he also stated that he was experiencing "major stressors" in the form of family problems.  He also reported socializing with friends and attending church regularly.  The Veteran complained of irritability and a "short fuse," which he stated caused him to say unkind things without thinking.  He reported that he had worked as a truck driver for many years before being laid off but stated that he did not think he could return to that line of work due primarily to "physical health issues," including hearing loss and vision problems.  He reported instead that he was working part-time in a golf pro shop, which he enjoyed.  The Veteran stated that he had experienced nightmares in the past, but they had "long disappeared," and he reported no re-experiencing symptoms, although he complained of ongoing sleep problems.  The examiner noted the Veteran's ongoing feelings of detachment or estrangement from others, as well as efforts to avoid thoughts of his in-service stressors.  The Veteran also complained of irritability, anxiety, hypervigilance, and disturbances of motivation and mood.  The examiner diagnosed the Veteran not with PTSD but with an anxiety disorder, assigning a GAF score of 65.  The examiner assessed the level of severity of the Veteran's symptoms as causing occupational and social impairment due to mild or transient symptoms decreasing work efficiency only during periods of significant stress.  The examiner opined that the Veteran's psychological symptomatology would "likely lead to mild occasional difficulty in a work setting" but would not prevent him from working.

Report of the June 2014 VA examination reflects that the Veteran continued to be married to his wife of 22 years and maintained good relationships with his children and grandchildren, as well as with his siblings.  He stated that he was mostly a "homebody" but got together with friends approximately once per month and attended church regularly.  He also reported that he continued to work at the golf club about 9 hours per week.  The Veteran reported that he experienced recurrent distressing memories and dreams of his in-service stressors and attempted to avoid memories of those events.  He also complained of feelings of detachment or estrangement, as well as irritable behavior and angry outbursts, hypervigilance, and sleep disturbance, although he denied any suicidal ideation, hallucinations, or delusions.   The examiner noted symptoms of anxiety, suspiciousness, mild memory loss, and disturbances of motivation and mood, and assigned diagnoses of both PTSD and an anxiety disorder, noting that it was impossible to differentiate the symptoms of the two disabilities.  The examiner assessed the level of severity of the Veteran's symptoms as causing occupational and social impairment due to mild or transient symptoms decreasing work efficiency only during periods of significant stress.  The Veteran was again assigned a GAF score of 65.  

By rating action dated in April 2015, the Veteran's 50 percent disability rating for his PTSD was reduced to 30 percent, effective as of July 1, 2015.  The Veteran had initially been granted service connection for PTSD in an October 2011 rating decision, with an initial 50 percent disability rating assigned effective August 8, 2011.  As the 50 percent rating was reduced effective July 1, 2015, it was not in effect for five years or more.  As such, the provisions of 38 C.F.R. § 3.344 do not apply. 

Having considered the evidence of record in this case, the Board finds that the reduction to a 30 percent rating for the Veteran's PTSD was not proper.  In this regard, the Board notes that the findings of the June 2014 VA examiner formed the basis of the RO's decision to reduce the Veteran's disability rating for PTSD.  Critically, however, the June 2014 VA examination report does not specifically address whether the Veteran's psychiatric symptomatology had improved since the September 2011 VA examination and additionally failed to specify whether that improvement actually reflected improvement in his ability to function under the ordinary conditions of life and work.  Rather, the June 2014 VA examiner mentioned the September 2011 examination report only insofar as she acknowledged that the Veteran was initially diagnosed with PTSD at that time.

The Board recognizes that, in implementing the proposed rating reduction, the RO weighed the June 2014 VA examination, which it read as indicating that the Veteran's service-connected PTSD symptomatology no longer met the criteria for a 50 percent rating under Diagnostic Code 9411.  However, review of the June 2014 and April 2015 rating decisions reveals that the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  See 38 C.F.R. §§ 4.10, 4.13.  The RO's failure to make such a determination in this case renders the reduction improper.  Thus, the reduction from 50 to 30 percent for PTSD is void.

As explained above, the Court has held that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  See Schafrath, supra.  Such action is required in the instant case.  Therefore, restoration of the 50 percent disability rating for the Veteran's service-connected PTSD, effective July 1, 2015, is warranted.

Turning to the question of the Veteran's entitlement to an initial rating in excess of 50 percent for his service-connected PTSD, and in light of the evidence discussed above, the Board finds that an initial disability rating in excess of 50 percent is not warranted.  In that connection, the Board notes that the Veteran has complained at each of his VA examinations of anxiety and feelings of detachment and estrangement as well as increased irritability and problems sleeping.  Hence, the Board finds that the Veteran's PTSD more nearly approximates the assigned 50 percent rating for occupational and social impairment with reduced reliability and productivity, as manifested by his trouble with sleep, irritability and anger outbursts, anxiety, feelings of detachment and estrangement, and ongoing disturbances of motivation and mood.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Nonetheless, upon review of the relevant medical evidence discussed above, the Board finds that, for the entirety of the appeal period, the Veteran's PTSD has been manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411.  Therefore, a disability rating in excess of than the 50 percent disability rating initially assigned is not warranted.  In so finding, the Board notes that there is no evidence that the Veteran has problems tantamount to obsessive or ritualistic behavior that interfere with his routine activities.  There is, further, no evidence that he has at any time displayed stereotyped speech, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  To the contrary, he has regularly denied suicidal and homicidal ideations and psychotic symptoms.  He has further reported to his VA examiners that he is not experiencing visual or auditory hallucinations.  As well, the Veteran has consistently been found able to perform activities of daily living.  These are the sort of things that strongly suggest that he does not experience deficiencies in most areas as is required for a 70 percent rating.  Rather, his difficulties are akin to the problems identified by the criteria for a 50 percent rating, with reduced reliability and productivity as a result.  In particular, the Board notes that the Veteran has not been found to have deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

In sum, the Board finds that the Veteran's symptoms of PTSD are not of the degree contemplated by the criteria for a 70 percent rating; they are more like those contemplated by the initially assigned 50 percent rating.  He is not deficient in most areas.  His speech is not illogical, obscure, or irrelevant; he does not experience near-continuous panic or depression.  He has not been so irritable as to have periods of violence.  In reaching this conclusion, the Board acknowledges that there is some evidence of occupational and social impairment, as evidenced by the Veteran's report to the June 2012 VA examiner that he was experiencing family stress.  Nevertheless, the Veteran has stated at each VA examination that he maintains good relationships with his wife, children, and extended family.  In addition, records reflect that the Veteran continues to be actively involved in his church.  As discussed above, the Veteran has at no time exhibited gross impairment of thought processes.  Also, he is able to communicate without speech problems.  In addition, the Veteran reported at his June 2012 VA examination that he retired from truck driving due primarily to physical problems with his sight and hearing; he has also consistently reported that he continues to work part-time at a golf pro shop.  Although he has been noted to experience anxiety and depressed mood, the kinds of problems he experiences are most like those set forth in the criteria for a 50 percent rating.  Consequently, the Board finds that the preponderance of the evidence is against the claim for a higher rating for the Veteran's service-connected PTSD.  See 38 C.F.R. § 4.7.

The Board has also has considered but does not find that the Veteran's PTSD causes total social and occupational impairment; thus, it does not more nearly approximate a 100 percent disability rating under 38 C.F.R. § 4.130.  In that connection, the Board acknowledges that the Veteran has not, at any time during the appellate period, displayed delusions, hallucinations, or grossly inappropriate behavior.  Importantly, the Veteran has been shown to be oriented and to be able to perform activities of daily living.  He has not been shown to have memory loss for his name, the names of his relatives, or his occupation.  Further, the Veteran has not reported that he has experienced suicidal thoughts at any time during the appeal period.  Thus, the Board finds that a rating of 100 percent is not warranted under Diagnostic Code 9411.   

In its analysis, the Board has considered the GAF scores assigned to the Veteran during the course of his VA treatment and the VA examinations provided to him in September 2011, June 2012, and June 2014.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board finds that the Veteran's GAF score of 65, assigned by each VA examiner, coincides with his stated symptoms and with the rating of 50 percent currently assigned under the General Rating Formula for Mental Disorders.  Scores in the range of 61-70 are identified as symptoms such as depressed mood and mild insomnia with some difficulty in social, occupational, or school functioning but with the ability to maintain some meaningful interpersonal relationships.  In this case, the Veteran has maintains a good relationship with his wife, his children, and his grandchildren, and has continued to work part-time.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the 50 percent rating initially assigned.

B.  Right Wrist Disorder

The Veteran's residuals, fracture, ununited right carpal navicular bone have been rated as 10 percent disabling under Diagnostic Code 5215, governing limitation of motion of the wrist.  Under that Diagnostic Code, a maximum 10 percent rating is assigned for limitation of dorsiflexion of the major or minor wrist to less than 15 degrees, or limitation of palmar flexion in line with forearm.  38 C.F.R. § 4.71a (2014).  (The standardized range of motion for the wrist is plantar flexion to 80 degrees, dorsiflexion to 70 degrees, ulnar deviation to 40 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I (2014)).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible. It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

Relevant medical evidence consists of VA examinations provided to the Veteran in August 2011, June 2012, and November 2014, as well as records of his ongoing treatment with private and VA providers.  Report of the August 2011 VA examination reflects that the Veteran complained of pain and limited motion in his right wrist, increasing with weekly flare-ups.  Physical examination revealed flexion to 40 degrees, with mild tenderness to palpation and pain on repetitive motion.  Arthritis was found on x-ray, and the diagnosis was moderate posttraumatic right wrist arthritis secondary to navicular fracture.  Similarly, report of the June 2012 VA examination reflects the Veteran's complaints of pain and weakness in the right wrist that limited his activities of daily living, particularly during flare-ups.  Range-of-motion testing found him to have dorsiflexion and palmar flexion to 30 degrees, with pain on repetition.  Tenderness to palpation was noted, although muscle strength was found to be normal on both flexion and extension.  The examiner specifically found that no ankylosis was present and concluded that although it was "conceivable that [the Veteran's right wrist disorder] will decrease his ability to function normally in an occupational environment," it was "not feasible" to express the additional limitation with any specificity.  The Veteran underwent additional VA examination in November 2014.  At that time, the examiner diagnosed osteoarthritis of the right wrist and noted that the Veteran had undergone surgery in August 2013 to treat the disorder.  He complained of intermittent pain and stiffness, particularly with activity, and with difficulty gripping during flare-ups.  Range-of-motion testing found palmar flexion to 25 degrees and dorsiflexion to 10 degrees, which the examiner found would interfere with heavy lifting and manual labor.  The examiner again specifically found the Veteran to have no ankylosis of the wrist.

The Veteran has also submitted records of private treatment he has received for his right wrist disability, including reports of surgery he underwent in August 2013 to treat the disorder.  Records preceding the surgery reflect that the Veteran complained of pain in the wrist on lifting, as well as "significantly limited motion."  He was diagnosed in July 2013 with arthritis in the wrist and underwent a right scaphoidectomy the next month.  Records following the surgery reflect that the procedure was uneventful; the Veteran reported that he was "pleased" with the outcome at an October 2013 follow-up visit.  In 2014 follow-up visits the Veteran has been noted to have motion in both flexion and extension of the right wrist.

Upon review of the relevant evidence, the Board finds that the Veteran is currently in receipt of the maximum schedular rating under Diagnostic Code 5215.  To warrant a higher rating, ankylosis of the wrist or comparable impairment must be demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2014).  As no ankylosis, or comparable disability, has been demonstrated or found on examination at any time during the appeal period, the Board finds that the Veteran's residuals, fracture, ununited right carpal navicular bone does not warrant a rating higher than the 10 percent currently assigned.  Id.  In so finding, the Board acknowledges the Veteran's reports of pain and flare ups but finds that the effects of pain reasonably shown to be due to the service-connected right wrist disability are already contemplated by the 10 percent rating.  The objective medical evidence indicates that although there is pain during motion and with repetitive movements, the pain does not limit the Veteran's motion to such a degree that it is tantamount to ankylosis.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veteran's contentions, but does not find that the evidence shows disability tantamount to ankylosis in light of the multiple clinical findings of right wrist movement.  Id.; Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995); 38 C.F.R. § 4.71a, Diagnostic Code 5214.  The weight of the evidence is against a disability rating higher than 10 percent for a service-connected right wrist disability, and the claim must be denied.  Id.

C.  Hearing Loss

The Veteran's hearing loss has been evaluated under Diagnostic Code 6100 for hearing loss.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.

Relevant evidence of record consists of reports of VA examination provided to the Veteran in August 2011 and July 2012.  Results from the August 2011 audiogram reflect that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
65
70
LEFT
25
35
60
65
75

Puretone averages were 55 decibels for the right ear and 58.75 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear, using Maryland CNC tests.  At that examination, the Veteran complained that the greatest difficulty posed by his hearing disorder was that that he had difficulty understanding speech without hearing aids and often had to ask people to repeat themselves.  He also reported that he had to listen to television and radio with the volume set at a high level.  Based on those results with the utilization of Table VI, the Veteran has Level I hearing impairment in the right ear and Level III hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss based on the August 2011 VA examination.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Results from the July 2012 audiogram reflect that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
65
65
LEFT
25
35
60
65
75

Puretone averages were 53.75 decibels for the right ear and 58.75 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear, using Maryland CNC tests.  At that examination, the Veteran again reported that he had difficulty understanding speech if he was not looking directly at the person speaking.  He also stated that he sometimes had difficulty hearing people speaking on the phone.  The examiner noted that although the Veteran's hearing loss had some effect on his ability to communicate, it did not render him unable to work.  Based on those results with the utilization of Table VI, the Veteran has Level I hearing impairment in the right ear and Level III hearing impairment in the left ear.  Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss based on the July 2012 VA examination. 

Applying the results of the Veteran's August 2011 VA audiogram reveals no worse than Level I hearing acuity in the right ear and Level III hearing acuity in the left ear.  Similarly, applying the results of the Veteran's July 2012 VA audiogram reveals no worse than Level I hearing acuity in the right ear and Level III hearing acuity in the left ear.  Application of the above-noted findings to Table VII results in a noncompensable disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Thus, the VA and private examination reports do not support the assignment of a disability rating in excess of what the RO has already awarded-a noncompensable rating-for the entirety of the appeal period.  

The Board has considered the Veteran's contentions with regard to his claims for higher ratings.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current ratings, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of a current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences; however, even with consideration of those problems, ratings higher than those currently assigned are not warranted under the relevant criteria.

D.  Entitlement to a TDIU

Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Service connection is in effect for PTSD, evaluated as 50 percent disabling; residuals, fracture, ununited right carpal navicular bone, rated as 10 percent disabling; and bilateral hearing loss; rated as 10 percent disabling.  The Veteran's total disability rating is 60 percent.  Accordingly, the Veteran's service-connected disabilities do not meet the schedular percentage requirements for entitlement to a TDIU under 38 C.F.R. § 4.16(a).  As he does not meet the schedular requirements, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for purposes of an extra-schedular TDIU evaluation under 38 C.F.R. § 4.16(b).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Therefore, at the RO level, rating boards are to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The RO is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Board itself cannot assign an extra-schedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  However, the Board can adjudicate whether to refer a case to the Director for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once the Board properly refers an extraschedular rating issue to Director for review, an appellant may "continue [ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a) , 7104(a) (2014) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

Where, as in this case, a veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2014).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2014); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3 (2014).

Although the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 2.F.24.c defines the term as employment "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The Veteran has undergone multiple VA examinations, which are discussed at length above.  Of particular importance are the findings of the June 2012 VA orthopedic examiner, who found that although the Veteran's right wrist disorder could "conceivably" have an impact on his ability to work, it would not render him unable to maintain employment.  In addition, the July 2012 VA audiological examiner concluded that the Veteran would be able to work in a quiet environment in which he could make eye contact with those he was speaking with.  Similarly, the June 2012 VA psychological examiner found that the Veteran's PTSD would have only mild effects on his ability to maintain employment.  In addition, the Veteran stated at the June 2012 VA psychological examination that he had worked successfully as a truck driver for nearly 30 years and believed he would be unable to continue in that job not due to PTSD but due, at least in part, to non-service-connected vision loss.  He has also stated on multiple occasions that he continues to work part-time at a golf pro shop and generally enjoys the work.  

The Board agrees with the conclusions set forth by the VA examiners, who each conducted extensive evaluation of the Veteran's service-connected PTSD, right wrist, and hearing loss symptomatology and specifically addressed the Veteran's concerns about his employability but each nevertheless specifically concluded that he continues to be employable in jobs that provide a calm, quiet environment.  The VA examination reports provide competent and probative evidence that the Veteran is not unemployable due to service-connected disability; further, the Veteran himself has reported on multiple occasions that he in fact continues to remain successfully employed part-time at a golf pro shop.  Thus, the Board finds that the weight of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Board does not doubt that the Veteran's service-connected disabilities-and in particular his PTSD-cause him occupational impairment, as evidenced by his combined 60 percent disability rating.  As noted by the each of the VA examiners, the Veteran may be limited in some occupations, but he retains the ability to work in a job setting that remains calm and quiet and allows him to make eye contact with people he interacts with.  Importantly, the Veteran has successfully maintained just such a job at the golf pro shop.  Thus, the Board does not find that the Veteran is unemployable.  For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for entitlement to a TDIU, including on an extraschedular basis, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

E.  Extra-Schedular Evaluation

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the August 2011 and July 2012 VA audiological examination reports each describe the effects of the Veteran's hearing impairments on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Consequently, the Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD, right wrist disorder, or hearing loss has otherwise rendered impractical the application of the regular schedular standards.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's claims for increased ratings for his PTSD, right wrist disorder, and hearing loss must be denied.  This is so for the entirety of the claim period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims for increase, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The reduction in evaluation for PTSD was not proper; restoration of the 50 percent evaluation is granted, effective July 1, 2015.

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.

Entitlement to a disability rating higher than 10 percent for residuals, fracture, ununited right carpal navicular bone, is denied.

Entitlement to a compensable disability rating for hearing loss is denied.

Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


